961 F.2d 964
295 U.S.App.D.C. 210
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Maurice E. RICHMOND, Appellant.
Nos. 91-3148, 91-3149.
United States Court of Appeals, District of Columbia Circuit.
April 24, 1992.

Before MIKVA, Chief Judge and RUTH BADER GINSBURG and BUCKLEY Circuit Judges.
JUDGMENT
PER CURIAM.


1
These appeals were considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellants' sentences be affirmed.   Appellants' failure to raise their objections to their sentences in district court in the first instance, although the judge afforded them ample opportunity to do so, precludes this court's consideration of those objections on appeal.   See United States v. Bradshaw, 935 F.2d 295, 303 (D.C.Cir.1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.